UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6875


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES JERMAINE KEITT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:07-cr-01020-MBS-1; 5:09-cv-70092-MBS)


Submitted:   February 16, 2012            Decided:   February 21, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Jermaine Keitt, Appellant Pro Se.              Stanley   Duane
Ragsdale, Assistant United States Attorney,          Columbia,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles Jermaine Keitt seeks to appeal the district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2011) motion and denying his subsequent Fed. R. Civ. P.

59(e)    motions      for     reconsideration.                These       orders      are    not

appealable      unless        a    circuit         justice     or      judge        issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A    certificate      of      appealability          will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies     this     standard      by

demonstrating        that     reasonable           jurists     would      find       that    the

district      court’s      assessment      of       the    constitutional           claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.         We    have    independently           reviewed       the    record      and

conclude      that    Keitt       has    not       made      the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3